COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                  ORDER

Appellate case name:        Hugo Alberto Hernandez v. The State of Texas

Appellate case number:      01-16-00795-CR

Trial court case number: 1083518

Trial court:                230th District Court of Harris County

        Appellant’s appointed counsel, Eusebio C. Pastrano, has not filed a brief on appellant’s
behalf in the above-referenced appeal. Appellant’s brief was first due on January 17, 2017. On
February 1, 2017, the Clerk of the Court notified appellant that the brief had not yet been filed
and required a response within 10 days. See TEX. R. APP. P. 38.8(b)(2). Counsel filed a motion
for extension of time on February 13, 2017, which was granted until March 21, 2017. When no
brief was filed, another notice was sent on March 31, 2017 that the brief had not been filed. On
April 12, 2017, another motion for extension was filed, and that motion was granted extending
the deadline until May 22, 2017, noting that no further extensions of time would be granted.
       No brief has been filed.
       Pursuant to Rule 38.8, we must abate this appeal and remand the case to the trial court for
a hearing. See TEX. R. APP. P. 38.8(b)(2)–(3). We direct the trial court to conduct a hearing at
which a representative of the Harris County District Attorney’s Office, appointed attorney
Pastrano, and appellant shall be present.* The trial court shall have a court reporter record the
hearing. The trial court is directed to make appropriate findings on these issues:
       (1)     whether appellant wishes to prosecute this appeal; and, if so,
       (2)     whether appointed counsel Pastrano has abandoned the appeal by failing to timely
               file briefs on appellant’s behalf;



*      If appellant is incarcerated, at the trial court’s discretion, appellant may participate in the hearing
       by closed-circuit video teleconferencing. Any such teleconference must use a closed-circuit video
       teleconferencing system that provides for a simultaneous compressed full motion video and
       interactive communication of image and sound between the trial court, appellant, and any
       attorneys representing the State or appellant. On request of appellant, appellant and his counsel
       shall be able to communicate privately without being recorded or heard by the trial court or the
       attorney representing the State.
       (3)   and, if so, whether appellant is presently
             (a) indigent, in which case the trial court should appoint new appellate counsel at no
                  expense to appellant and establish a date by which counsel will file a brief, no
                  later than 30 days from the appointment; or
             (b) not indigent, in which case the trial court should establish a date by which
                 appellant shall retain new counsel;
       (4)   or, if appointed counsel Pastrano has not abandoned the appeals, make appropriate
             findings and recommendations regarding the reason that counsel has failed to file a
             brief and establish a date by which counsel will file appellant’s brief, no later than
             30 days from the date of the hearing.
TEX. CODE CRIM. PROC. ANN. arts. 1.051(d), 26.04; TEX. R. APP. P. 38.8(b)(2), (3), (4). In the
event it may be relevant to the trial court’s consideration of these matters, correspondence sent to
this court by the appellant is attached to this order.
        The trial court shall cause a supplemental clerk’s record containing its findings and
recommendations, including the name, address, telephone number, and State Bar number of any
substitute counsel, and the reporter’s record of the hearing to be filed in this Court no later than
July 13, 2017. If the hearing is conducted by video teleconference, a certified video recording of
the hearing shall be filed in this Court no later than July 13, 2017.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when a supplemental clerk’s
record that complies with this order, and the reporter’s record of the hearing, have been filed in
this Court. The trial court coordinator shall set a hearing date and notify the parties and the Clerk
of this Court of such date.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: June 13, 2017